[e1025logo.jpg]

    
Exhibit 10.25
The Patheon Global Bonus Plan


Overview


The Patheon Global Bonus Plan (the “Bonus Plan”) is intended to reward Eligible
Participants for their collective and individual contributions to the success of
the Patheon Group during the applicable Plan Year, as measured through the
achievement of defined targets and individual performance. The “Patheon Group”
means Patheon Inc. (hereinafter, “Patheon” or the “Company”), and any entity
controlled by Patheon.




Key Plan Concepts


The Bonus Plan is designed to drive total Company performance and is aligned to
the Corporate Strategy. It is designed to reward corporate, regional, business
unit (Commercial, Pharmaceutical Development Services and Banner Life Sciences),
site and individual achievement when the required minimum thresholds of the
Bonus Plan are achieved. Patheon’s overall success is the collective achievement
of the businesses, sites, and Eligible Participants that form the Patheon Group.


At sites where both Commercial and PDS businesses exist, achievement of both
businesses’ financial metric (Site Adjusted EBITDA) will be combined to
recognize the collaborative effort necessary for site and Company success.


The participant’s individual performance score achieved through the Performance
Management System provides a multiplier to be used for determining both merit
increases and bonus awards.
 


Key Plan Objectives


The objectives of this Bonus Plan include:


•
Align performance with key measures of business success and Company strategy;

•
Reward controllable and collective efforts;

•
Reward individual level achievements , consistent with our “Pay for Performance”
principle;

•
Provide a competitive variable pay program; and

•
Support the “One Patheon” initiative through a consistent, global program with a
focus on the success of the Patheon Group as a whole.





Plan Funding


The Bonus Plan is funded through the achievement of predetermined targets for
the following components:


•
Corporate Adjusted EBITDA: Earnings Before Income Taxes, Depreciation and
Amortization, as described in the Patheon Annual Report. This is further
adjusted for foreign currency exchange differences compared to budgeted exchange
rates and other one-time, non-operating gains or losses at the discretion of
senior management.



•
Corporate Revenue



•
Corporate Net Free Cash Flow: Cash flow from operations minus capital spending



•
Banner Life Sciences/Region/Country/Site Adjusted EBITDA



•
Site Commercial or PDS Operations On Time Delivery and Right First Time



•
Banner Life Sciences’ Revenue and Global Submissions and/or Approvals


Page 1
 
Effective 1 November 2013

--------------------------------------------------------------------------------

[e1025logo.jpg]

Funding Model
[e1025fundingmodel.jpg]
Note: Minimum threshold for a particular component must be met for payment to be
made under such component.


All performance results are provided to Corporate Compensation by Corporate
Finance for the purpose of calculating individual bonus awards. Bonus payments
are at the discretion of the Compensation and Human Resources Committee of
Patheon Inc.




Component Thresholds


Each Corporate, Regional, Business Unit or Site performance component of this
Bonus Plan (each a “Component”) has a specified minimum and maximum achievement
threshold as indicated below. No payment or award under the Bonus Plan (“Bonus
Plan Payout”) will be made for any component in which the minimum threshold is
not achieved. The maximum possible Bonus Plan Payout to any participant is 200%
of target.


[e1025componentthreshholds.jpg]


The range of Bonus Plan Payout under this Bonus Plan is 0% to 200% of target. In
order for an Eligible Participant to achieve the maximum level Bonus Plan Payout
possible, (i) achievement of all objectives with respect to a specified
Component must equal or exceed the specified maximum for such Component and (ii)
the Eligible Participant must receive an individual performance rating of at
least “Meets Expectations”.

Page 2
 
Effective 1 November 2013

--------------------------------------------------------------------------------

[e1025logo.jpg]

Plan Groups:


Each Eligible Participant will be assigned one of the following Bonus Plan
Groups, based on their role and responsibilities within the Company:


[e1025plangroups.jpg]


Individual Performance:


Each employee of the Patheon Group participates in the formal Performance
Management System. At the end of each year the employee and their manager
discuss the employee’s performance for the year and a performance rating and
score are assigned. This performance rating score is used in Patheon’s Pay for
Performance process (both in terms of annual salary increases, where
appropriate, and as a multiplier in this Bonus Plan (the “Individual Performance
Multiplier”)).


[e1025individualperformance.jpg]


An Eligible Participant with a performance rating of Not Acceptable is not
eligible to receive a Bonus Plan award even if all minimum thresholds are met.
An Eligible Participant with a performance rating of Sometimes Meets
Expectations may have any Bonus Plan award reduced for not achieving at least a
performance rating of Meets Expectations. Performance ratings are subject to
calibration across functions, businesses and geographies in order to ensure
consistency, fairness and equity.

Page 3
 
Effective 1 November 2013

--------------------------------------------------------------------------------

[e1025logo.jpg]

Sample Payout Calculations:


For the following examples, the assumptions used are:
•
Base salary of $50,000 x Individual Bonus Target of 10% = Bonus Target of $5,000

•
All Components achieve 100% of target = 100% payout

•
Individual Performance Multiplier of 1.0 or 100%



[e1025samplepayoutcalcs.jpg]

Page 4
 
Effective 1 November 2013

--------------------------------------------------------------------------------

[e1025logo.jpg]

Foreign Exchange Considerations


For the purposes of measuring financial performance to budget as required by any
Component, local currencies will be used. Budget currency exchange rates will be
used for converting forecasted and actual results to U.S. Dollars. Therefore, a
constant exchange rate will be used throughout the Plan Year.




General Terms & Conditions of this Plan


Eligible Participants: This Bonus Plan applies to nominated and approved, active
full-time and part-time employees of the Patheon Group who are not eligible
under another incentive plan and who are not on “fixed term contracts” or
otherwise ineligible based on their employment agreement (“Eligible
Participants”).


Payout Eligibility: Eligible Participants must also meet each of the following
conditions to be eligible for a Bonus Plan Payout for the Performance Period
applicable under this Bonus Plan:


1)
must have initiated employment with a member of the Patheon Group prior to
August 1 of the Plan Year (as defined below); and



2)
be actively employed at the time of Bonus Plan Payout except in the following
limited circumstances:



a.
Approved Leaves of Absence: Eligible Participants on an approved leave of
absence will remain eligible under this Bonus Plan only to the extent required
by applicable law. The Bonus Plan Payout, if any, will be based solely on
Eligible Earnings paid to the Eligible Participant during the Performance Period
during which such Eligible Participant was not on any such leave of absence,
except where applicable law requires otherwise. The Bonus Plan Payout is payable
only if the minimum Component thresholds and Individual Performance Multiplier
are achieved and all other eligibility requirements are met. Regarding the
Individual Performance Multiplier, each Eligible Participant’s achievement will
be assessed on a case-by-case basis and in the sole discretion of Patheon (or
the applicable member of the Patheon Group), based solely on personal
performance up to the last day on which the Eligible Participant actually
worked. Any such Bonus Plan Payouts made hereunder may be adjusted giving
consideration to (i) the effect of any such payout on the applicable Eligible
Participant’s eligibility for disability payments or related income (or the
amount thereof), and (ii) other applicable local laws or regulations. Any such
Bonus Plan Payouts made hereunder will only be paid after the applicable
Eligible Participant returns from any such approved leave of absence.



b.
Retirement: For Bonus Plan purposes, “retirement” means the conclusion of
employment with a member of the Patheon Group as may be defined in the specific
retirement plan of the member of the Patheon Group that is the employer of the
applicable Eligible Participant. The Bonus Plan Payout, if any, for an Eligible
Participant who retires during the Plan Year will be based solely on Eligible
Earnings paid to such Eligible Participant during the Plan Year.  The Bonus Plan
Payout will be payable only if the minimum Component thresholds are met and the
Bonus Plan Payout is approved by the Compensation and Human Resources Committee
of the Board of Directors. Each Eligible Participant’s achievement will be
assessed on an individual basis and in the sole discretion of Patheon (or the
applicable member of the Patheon Group), based solely on personal performance up
to the last day on which the Eligible Participant actually worked. Any such
Bonus Plan Payouts made hereunder will be paid at the same time that Bonus Plan
Payouts for actively employed Eligible Participants are paid (i.e., such Bonus
Plan Payouts will not be accelerated).



c.
Death and Disability: If the employment of an Eligible Participant is terminated
because of such Eligible Participant’s death or disability, the Bonus Plan
Payout, if any, will be calculated based on Eligible Earnings up to the last day
on which the Eligible Participant actually worked. The Bonus Plan Payout will be
payable only if the minimum Component thresholds are met and the Bonus Plan
Payout is approved by the Compensation and Human Resources Committee of the
Board of Directors. Each Eligible Participant’s achievement will be






Page 5
 
Effective 1 November 2013

--------------------------------------------------------------------------------

[e1025logo.jpg]

assessed on an individual basis and in the sole discretion of Patheon (or the
applicable member of the Patheon Group), based solely on personal performance up
to the last day on which the Eligible Participant actually worked. Any such
Bonus Plan Payouts made hereunder may be adjusted or withheld, giving
consideration (i) to the effect of any such Bonus Plan Payout on the applicable
Eligible Participant’s eligibility for disability payments or related income (or
the amount thereof), and (ii) other applicable local laws or regulations. Any
such Bonus Plan Payouts made hereunder will be paid at the same time that Bonus
Plan Payouts for actively employed Eligible Participants are paid (i.e., such
Bonus Plan Payouts will not be accelerated).


d.
Not-for-Cause Involuntary Termination: An Eligible Participant who is terminated
on a not-for-cause and involuntary basis is eligible to receive a Bonus Plan
Payout, based on Eligible Earnings for the current Performance Period only if
(i) the Eligible Participant continues to be within his/her termination period
on the date of Bonus Plan Payout; (ii) the required Component thresholds are
met; and (iii) and the payout is approved by the Compensation and Human
Resources Committee of the Board of Directors. Each Eligible Participant’s
achievement will be assessed on an individual basis and in the sole discretion
of Patheon (or the applicable member of the Patheon Group), based solely on
personal performance up to the last day on which the Eligible Participant
actually worked. With respect to any severance or other termination-related
payments made to an Eligible Participant, Eligible Earnings will include only
base pay earned through the last day worked. Any such Bonus Plan Payouts made
hereunder will be paid at the same time that Bonus Plan Payouts for actively
employed Eligible Participants are paid (i.e., such Bonus Plan Payouts will not
be accelerated).



e.
Applicable Local Law Applies. The Bonus Plan Payout Eligibility requirement of
active employment at the time the Bonus Plan Payout is made is subject to
applicable local law which may prohibit such eligibility requirements or
otherwise limit their application. Patheon, in its sole discretion, may alter
the Bonus Plan Payout Eligibility requirement to conform to applicable local
law.

  
NOTE: Any Eligible Participant who is terminated for cause, as determined by
his/her employer in its sole discretion, or who voluntarily leaves employment
(other than via retirement or as a result of disability), or provides notice
thereof, prior to the date of the Bonus Plan Payout, is not eligible for a Bonus
Plan Payout under any circumstance (even if the Eligible Participant is an
active employee at the time of such Bonus Plan Payout).


Performance Period / Plan Year: The performance period runs concurrent with the
fiscal year; currently November 1 thru October 31 (the “Performance Period” or
the “Plan Year”)


Eligible Earnings: For the purpose of the calculation of any Bonus Plan Payouts,
eligible earnings are defined as the amount of base pay which has been paid to
the employee according to payroll records during the performance period,
excluding fringe benefits, cash allowances, disability, and worker’s
compensation and all other types of pay not directly related to base pay, unless
applicable law requires that other items of income be included for purpose of
calculating an award in a discretionary bonus plan (“Eligible Earnings”).
Eligible earnings for new hires during the Plan Year are prorated from the date
of hire for the purpose of calculating bonus payable.


Individual Bonus Target: Means the percentage of Eligible Earnings, or the
specified dollar value (or value in other applicable currency) of the bonus
target as may be: (i) contained in the terms of an Eligible Participant’s
written employment agreement; or (ii) approved from time to time by Corporate
Human Resources in writing for specified employees or employee grade levels; or
(iii) approved from time to time by the Compensation and Human Resources
Committee of the Board of Directors, as may be applicable in each case.


Changes in Individual Bonus Target: If the Individual Bonus Target for an
Eligible Participant changes during a Plan Year, then generally the Individual
Bonus Target in effect as of October 31 of the Plan Year will be used in the
calculation of the Bonus Plan

Page 6
 
Effective 1 November 2013

--------------------------------------------------------------------------------

[e1025logo.jpg]



Payout. However, Patheon reserves the right to prorate the Bonus Plan Payout
accordingly if an Eligible Participant receives an increase or decrease in
Individual Bonus Target during the second (2nd) half of the Plan Year (i.e.,
from May 1 thru October 31).
Transfers: Annual bonus calculations for Eligible Participants who transfer
between sites or businesses during the Plan Year will be based on the
Components, levels and other terms and conditions which apply to the site or
business to which they are assigned as of October 31 of the relevant Plan Year.
Patheon reserves the right to pro-rate the Bonus Plan Payout if an Eligible
Participant transfers during the second half of the Plan Year (i.e., from May 1
thru October 31) or transfers to another country’s payroll.
  
Communication of Results: Results to be used in the calculation of a Bonus Plan
payout are provided by Corporate Finance. All such results, the determination of
achievement of all Component thresholds, and the respective Bonus Plan Payouts
are subject to approval by the Compensation and Human Resources Committee of the
Board of Directors. To minimize confusion, no one shall communicate any results
as it relates to the Bonus Plan or Bonus Plan Payout amounts until authorized to
do so by Corporate HR and/or Corporate Finance.


Governance: This Bonus Plan is developed and administered by Corporate HR. This
Bonus Plan is governed by the rules specified within this document and is
subject to applicable law.


Plan Interpretation: Any compensation payable under this Plan is related to
performance objectives specified and defined in writing by the Company. There
are no oral agreements or understandings between the Company and any participant
affecting this Plan. This Plan is subject to applicable laws of the
participant’s country, state or province of residence. If any provision of the
Plan is determined by a court of competent jurisdiction to be contrary to law,
said provision shall be considered severable and the remainder of the Plan shall
continue in full force.


Exceptions: Any exceptions to this Bonus Plan must be made in writing and
approved by Corporate HR.


Timing of Payment: If a payment is due under this Bonus Plan’s guidelines as set
forth herein, the payment will be made no later than two and one-half (2 ½)
months after the end of the calendar year during which Performance Period ends;
provided, however, that in the case of a payment due to a US taxpayer under
Sections 2b through 2d above because of a separation occurring in November or
December of the Performance Period, the payment shall be made no later than two
and one-half (2 ½) months after the end of the Performance Period (i.e. by
January 15, 2015 for the Performance Period ending on October 31, 2014).


Questions regarding the Plan should be directed to a Human Resources
representative.


Patheon reserves the right to amend or discontinue this Bonus Plan at any time,
with or without notice.




Approved by the Compensation and Human Resources Committee
of the Board of Directors of Patheon Inc.
January 9, 2014







Page 7
 
Effective 1 November 2013